November 9, 2010 Via EDGAR H. Christopher Owings Assistant Director Securities and Exchange Commission treet, NE Washington, D.C. 20549-0404 Re: Conn’s, Inc. (the “Company”) Response to Comments Received from the Staff of the Commission with respect to Definitive Proxy Statement on Schedule 14A Filed on April 13, 2010 File No. 000-50421 Dear Mr. Owings: Per your request, the Company acknowledges that it is responsible for the adequacy and accuracy of the disclosure in its filings with the Securities and Exchange Commission (the “Commission”); the Division of Corporation Finance of the Commission (the “Staff”) comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and it is the Staff’s position that the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Conn’s, Inc. By: /s/ Sydney K. Boone Sydney K. Boone Corporate General Counsel and Secretary
